Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 6/29/2022. 
The allowed claims are 1-19.
Claim 20 has been cancelled by applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2011/0259025 to Noh, US 2013/0160985 to Chen, US 2013/0180266 to Bois.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, the first reversing valve alternately directs the refrigerant from the discharge outlet port of the compressor to one of a second reversing valve, a first 3-way valve, a second 3-way valve and to alternately return the refrigerant from one of the second reversing valve and the second 3-way valve to the suction inlet port of the compressor, wherein the first 3-way valve is configured to selectively direct the refrigerant to the desuperheater heat exchanger from one of the first and second reversing valves the second 3-way valve is configured to selectively direct the refrigerant to the first reversing valve and the space heat exchanger; first and second expansion device bypass circuits configured to allow the refrigerant to bypass the first and second expansion devices, respectively, the first and second expansion device bypass circuits comprising first and second check valves, respectively, to control a of the refrigerant in the first and second expansion device bypass circuits; and a first bi-directional valve positioned downstream of the second reversing valve to selectively convey the refrigerant to at least one of the first 3-way valve, the second 3-way valve, and a second bi-directional valve, wherein the second bi-directional valve modulates exchange of heat in the space heat exchanger when the space heat exchanger is operating as an evaporator and eliminates flashing of the refrigerant entering the source heat exchanger when the source heat exchanger is operating as an evaporator.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763